    Case 2:20-cv-00423-WKW-CSC Document 26 Filed 03/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CHRISTOPHER ALLEN HAYNES,    )
AIS #242857,                 )
                             )
                             )
          Plaintiff,         )
                             )
     v.                      )                CASE NO. 2:20-CV-423-WKW
                             )                          [WO]
OFFICER JONES, DR. BANARGIE, )
and MR. BESTEDER,            )
                             )
          Defendants.        )

                                    ORDER

      On March 3, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 25.) Upon an independent review of the

record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 23rd day of March, 2021.

                                                /s/ W. Keith Watkins
                                          UNITED STATES DISTRICT JUDGE
